Citation Nr: 1623523	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a neck tic, to include as a result of exposure to hazardous chemicals.

2.  Entitlement to service connection for a low back disorder, to include as a result of exposure to hazardous chemicals.

3.  Entitlement to service connection for neck disorder, to include as a result of exposure to hazardous chemicals.

4.  Entitlement to service connection for actinic keratosis, to include as a result of exposure to hazardous chemicals or excessive sun exposure.

5.  Entitlement to service connection for folliculitis, to include as a result of exposure to hazardous chemicals or excessive sun exposure.

6.  Entitlement to service connection for skin cancer, to include as a result of exposure to hazardous chemicals or excessive sun exposure. 

REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard, to include a period of active duty for training (ACDUTRA) from August 1966 to December 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appellant and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A hearing transcript is of record.

The Board remanded the instant matters in May 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In the May 2015 remand the Board remanded the issues of entitlement to service connection for a neck disorder, to include a tic, and entitlement to service connection for skin rashes.  Based on development that was conducted pursuant to that remand, more specific diagnoses have been revealed and the Board has separated the issues accordingly as reflected on the title page of this decision.

As discussed in the May 2015 remand, while the appellant also initiated an appeal with respect to the denial of a claim of service connection for type II diabetes mellitus, he specifically excluded this issue from his June 2013 substantive appeal (VA Form 9).  Cf. 38 C.F.R. § 20.302(b) (2014).  Therefore, such issue is not properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional documents were added to the claims file after the issuance of the February 2016 supplemental statement of the case.  Notably, the appellant's representative waived initial RO consideration of the additional evidence.  Further, waiver is presumed given the date of the appellant's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.


FINDINGS OF FACT

1.  In a February 2016 submission, prior to the promulgation of a decision in the appeal, the appellant's representative withdrew the claim for service connection for a tic disorder.

2.  A low back disorder, to include degenerative joint disease of the lumbar spine, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  A neck disorder, to include degenerative joint disease of the cervical spine, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  Resolving all doubt in the appellant's favor, actinic keratosis is related to his military service.

5.  Folliculitis is not shown to be causally or etiologically related to any disease, injury, or incident during service.

6.  At no time during the pendency of the claim does the appellant have a current diagnosis of skin cancer, and the record does not contain a recent diagnosis of disability prior to the appellant 's filing of a claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a tic disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a low back disorder, to include degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

3.  The criteria for service connection for a neck disorder, to include degenerative joint disease of the cervical spine, have not been met.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

4.  The criteria for service connection for actinic keratosis have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

5.  The criteria for service connection for folliculitis have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

6.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the claimant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2012 letter, sent prior to the initial unfavorable decision issued in December 2012, advised the appellant of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the appellant's service treatment records (STRs) from his ACDUTRA service and post-service private records have been obtained and considered.  In this regard, the Board notes that the AOJ issued a November 2015 letter advising the appellant that his complete STRs and personnel records from the United States Army National Guard (ARNG) could not be located and were unavailable for review.  While the appellant's representative asserted in a February 2016 letter that the AOJ did not disclose what efforts had been made to procure the records, the Board notes that the November 2015 letter fully documents the unsuccessful attempts made by the AOJ.  Based on such, the Board finds that in this case all available STRs have been obtained and that no further efforts to procure the appellant's ARNG records is required.  Specifically, the AOJ made attempts to obtain these records as noted in the November 2015 notice to the appellant and notified the appellant of its failure to obtain these records in November 2015.  Importantly, the appellant has never alleged, nor does the record suggest, that he ever received treatment during service for any of the issues on appeal.  To the contrary, he denied such treatment during the August 2014 Board hearing.  

Furthermore, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, by letters dated in May 2012 and August 2015, the AOJ requested that the appellant provide the names and addresses of all medical care providers who have treated him for his claimed disorders, and to provide a release for each provider.  Moreover, the appellant was advised of the importance of any treatment records at the August 2014 Board hearing.  However, the appellant has not identified any outstanding records that have not been requested or obtained.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

Pursuant to the May 2015 remand, the appellant was afforded VA examinations for his low back disorder, neck disorder, actinic keratosis, folliculitis, and claimed skin cancer in February 2016.  In a February 2016 submission the appellant's representative questioned the adequacy of the examinations and opinions based on his belief that the examiner did not take into consideration any possible repercussions the appellant could have faced if he had sought treatment during service.  The representative also appeared to be arguing that the examiner did not consider whether the appellant could have sought treatment in service given that he was need to repair vehicles for the sake of the ARNG on a daily basis.  The representative also made a vague allegation that the examiner applied the wrong standard, did not give the appellant the benefit of the doubt, did not provide a rationale, and did not specifically discuss previous diagnoses of arthritis.  

While the Board has considered the appellant's representative's arguments regarding the adequacy of the VA examinations and opinions, the Board finds them to be without merit.  In this regard, the Board finds that the VA examiner offered etiological opinions as to the claimed disorders and based her conclusions on a review of the record, an interview with the appellant, and a full examination.  Moreover, despite the representative's assertions, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Notably, the examiner did not base the opinions on a lack of in-service treatment or on a lack of a current diagnosis of arthritis.  Thus, the representative's arguments in these regards are irrelevant.  Moreover, as the remaining arguments that have been raised to challenge the adequacy of the examinations are generic and vague and as neither the appellant nor his representative have pointed to any specific reason for the Board to question the validity of the examination findings aside from those discounted above, the Board finds that the examinations are adequate in order to evaluate the appellant's service-connection claims as they include interviews with the appellant, a review of the record, full examinations, and detailed opinions supporting the proffered rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding the claims for service connection and no further examinations and/or opinions are necessary.   

Additionally, in August 2014, the appellant was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned VLJ noted the issues on appeal.  Additionally, testimony was solicited regarding the appellant's in-service experiences he alleges resulted in his back, neck, and skin disorders, the type and onset of symptoms, and his contention that his military service caused his back, neck, and skin disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the appellant's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing VA examinations.  Notably, as has been discussed above, the AOJ attempted to obtain any outstanding records, provided the appellant with VA examinations, and obtained medical opinions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2015 remand directives by attempting to obtain the appellant's reserve records, which includes a record of his service, requesting that the appellant identify any outstanding treatment records in the August 2015 letter, and obtaining VA examinations with etiological opinions in February 2016.  While it appears that the AOJ did not confirm the appellant's reported exposure to contaminates at Fort Ord, California (Fort Ord), the Board notes that the available evidence confirms the appellant's service at that location and the appellant's representative has submitted evidence suggesting that contaminates were disposed of there.  Moreover, the February 2016 examiner's opinions accepted the appellant's exposure as fact in rendering her opinions.  Thus, the Board finds that there has been substantial compliance with the May 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may 
be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant's representative has withdrawn the appeal as to the issue of entitlement to service connection for tic disorder in a February 2016 submission; hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

III.  Service Connection Claims

As previously noted, the AOJ exhausted all efforts to locate the appellant's complete STRs with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the ARNG of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the ARNG of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, while arthritis is a disease enumerated under 38 C.F.R. § 3.309(a), the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As it relates to all claims decided herein, the Board notes that the records indicate that the appellant's period of ACDUTRA service was from August 1966 to December 1966 and the AOJ has been unable to verify his periods of INACDUTRA service.  Nevertheless, the appellant credibly testified at his August 2014 hearing regarding his INACDUTRA service and his Report of Separation and Record of Service in the ARNG of Arizona notes six years of service.  

As indicated previously, the term "active military, naval, or air service" includes:  (1) active duty; (2) ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  VA General Counsel Opinions reflect that the term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 4-2002; VAOPGCPREC 8-2001.

Disorders of the Lumbar and Cervical Spines

The appellant is seeking service connection for a low back and neck disorder.  Specifically, he asserts that his current back and neck disorders were caused by strenuous lifting while performing mechanical work during ACDUTRA and/or INACDUTRA.  Alternatively, the appellant contends that his low back and neck disorders are related to his reported exposure to hazardous chemicals while serving in Fort Ord.

As an initial matter, the Board finds that the competent evidence of record confirms that the appellant has a current diagnosis of a low back disorder and a neck disorder.  Specifically, in conjunction with his February 2016 VA examination that was ordered by the Board in the May 2015 remand, the appellant was noted to have degenerative arthritis of the lumbar and cervical spine.  Thus, the remaining question is whether the appellant's low back and neck disorders are related to his military service.

The available records from the appellant's ACDUTRA service do not reflect any complaints, treatments, or findings related to any low back or neck disorders.  Notably, examinations performed in August 1965 and November 1966 found the appellant's spine to be within normal limits and he denied any back or neck problems in concurrent reports of medical history.  However, in written submissions and statements made during this appeal, the appellant contends that his low back and neck disorders are the result of his strenuous lifting while working as a mechanic during his ACDUTRA and INACDUTRA service or that they are related to his exposure to hazardous chemicals at Fort Ord.  In this regard, as noted above, the available STRs confirm that the appellant did serve at Fort Ord and his representative has submitted evidence suggesting that contaminates were disposed of there.  Moreover, the appellant's report of separation from the ARNG of Arizona notes that his military occupational specialty during his service was as a vehicle mechanic.  Thus, to establish service connection, there must be probative evidence linking his currently diagnosed low back and neck disorders with a disease or injury during his ACDUTRA service or an injury during his INACDUTRA service.  

      a.  Low Back Disorder

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for a low back disorder.

In this regard, in February 2016 the appellant was afforded a VA examination in connection with his claim for service connection.  Following an interview with the appellant, a review of the record, and a physical examination of the appellant's spine, the examiner diagnosed the appellant with degenerative joint disease of the lumbar spine.  At that time, the appellant denied any injury to his back during his service.  The examiner noted the appellant's reports that he had experienced off and on back pain since 1969 and the appellant's subjective belief that his pain was caused by repetitive motion of lifting heavy mortars during service.  Nevertheless, the examiner ultimately opined that it was less likely than not that the appellant's low back disorder was related to his service.  Specifically, the examiner noted that the appellant's degenerative arthritis was caused by repetitive use of his back due to normal wear and tear, obesity, and advancing age.  Moreover, as the appellant denied any traumatic injury during service and his STRs were negative for such an injury, the examiner indicated that there was no increased risk of the appellant developing degenerative arthritis due to his military service, nor was there any medical evidence to support an increased risk for developing the appellant's low back disorder due to any toxic or chemical exposure.  

In addition to the February 2016 examination report and opinion, the record also contains several medical articles obtained from the internet including "Musculoskeletal Injuries in the Military Environment" and "Neighborhood Cleanup:  Threats to Human Health from Hazardous Waste at the former Fort Ord[.]"  The first article discusses the need for physical fitness and training to stay healthy during military service and the concomitant risks associated with excessive exercise and physical training.  The second article discusses the history of Fort Ord and the contamination that occurred there.

The Board acknowledges that the medical articles submitted by the appellant's representative document the contamination at Fort Ord and indicate that excessive physical exercise can be a risk factor for developing musculoskeletal disabilities.  Furthermore, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the appellant's representative only provide general information as to the possibility that excessive physical exercise could be a risk factor for developing musculoskeletal disabilities and possible relationships between exposure to chemicals and a myriad of health issues.  They are not accompanied by any corresponding clinical evidence specific to the appellant, and do not suggest a generic relationship between the appellant's service and his low back disorder with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra. 

In contrast, the VA examiner in her February 2016 opinion noted that the relevant factors in this appellant's case were his routine use of his back during life, his advancing age, and his obesity.  Additionally, the examiner noted her review of the claims file, including the articles submitted by the appellant's representative, and the lay assertions of the appellant and his spouse regarding the onset and severity of his condition.  In this regard, the Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  

Although the appellant sincerely believes that his low back disorder was caused by his service or his reported exposure to chemicals at Fort Ord, this is a complex medical matter requiring training and experience which the appellant does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of arthritis and the impact hazardous chemicals or excessive exercise may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds the opinion of the VA examiner to be significantly more probative than the appellant's lay assertions and the articles submitted in support thereof.  
In summary, the Board finds that a low back disorder, to include degenerative arthritis of the lumbar spine, is not shown to be causally or etiologically related to any disease, injury, or incident during ACDUTRA or INACDUTRA.  Consequently, service connection for such disorder is not warranted.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

      b.  Neck Disorder

Upon review of the evidence, the Board also finds that the preponderance of the evidence is against the claim for service connection for a neck disorder.

As noted, pursuant to the May 2015 Board remand the appellant was afforded a VA examination in February 2016.  At that time the appellant provided several statements regarding his neck tic but denied that his degenerative arthritis of the cervical spine bothered him.  After reviewing the record and examining the appellant, the examiner ultimately opined that it was less likely than not that the appellant's neck disorder was related to his service.  Similar to the opinion provided regarding the appellant's low back disorder, the examiner noted that the appellant's degenerative arthritis of the cervical spine was caused by repetitive use of his neck due to normal wear and tear, obesity, and advancing age.  Additionally, the examiner again noted that, despite the internet articles of record, there is no medical evidence that supports a position that exposure to chemicals would cause the appellant's degenerative arthritis.  

After review of the evidence of record, the Board finds that, although the appellant currently has a neck disorder, the preponderance of the probative evidence is against a finding that his degenerative arthritis of the cervical spine was caused by or related to his ACDUTRA and/or INACDUTRA service.

In this regard, the Board finds the opinion of the 2016 VA examiner provided after reviewing the claims file and examining the appellant at length is highly probative and reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

Moreover, for the reasons articulated above in the discussion of the appellant's claim for a low back disorder, the Board finds that the internet articles submitted by the appellant's representative are accorded no probative weight.  Additionally, as previously discussed in the preceding section, while the appellant is competent to report his symptoms, his opinion as to the onset and etiology of his neck disorder does not constitute competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the appellant's lay assertions.

In sum, the preponderance of the competent and probative evidence is against the claim, and the claim for service connection for a neck disorder is denied.  In reaching such conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

Skin Rashes

The appellant is seeking service connection for skin rash disorders and has been specifically diagnosed with actinic keratosis and folliculitis, including during the February 2016 VA examination.  He has specifically claimed that his skin rash disorders are related to his exposure to the sun during ACDUTRA and/or INACDUTRA or that such are a result of his reported exposure to hazardous chemicals while serving in Fort Ord.

The appellant's available STRs are negative for any findings or treatment for a skin rash disorder during service, and the August 1965 and December 1966 examination reports noted his skin to be within normal limits and he denied any problems in concurrent reports of medical history.  However, as explained above there is evidence that he served at Fort Ord in proximity to contaminates.  Additionally, he credibly testified at his August 2014 hearing regarding his extended sun exposure while performing INACDUTRA service in Arizona and during his ACDUTRA service in Fort Ord.  The Board finds that the appellant is competent to report that he had excessive sun exposure during his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, the Board finds the appellant's reports of in-service sun exposure credible as such are consistent with his years of military service in California and Arizona.  Accordingly, the appellant's excessive exposure to the sun during service is acknowledged.

As the appellant has been diagnosed with skin disorders and an in-service injury (to wit, his exposure to the sun), the remaining inquiry is whether such skin disorders are related to his in-service sun exposure or another incident of service.

	a.  Actinic Keratosis

Pursuant to the May 2015 remand, the appellant was afforded a VA examination in February 2016.  The 2016 examiner, who also performed the spinal examinations above, noted the appellant's reports of exposure to the sun during his military service and his reported exposure to chemicals at Fort Ord.  As indicated, the examiner interviewed the appellant and reviewed the claims file, in addition to performing a physical examination of the appellant's skin.  Ultimately, the examiner opined that it was at least as likely as not that the appellant's actinic keratosis was related to his service.  In support thereof, the examiner noted that actinic keratosis is typically caused by sun exposure and would occur from long periods of sun exposure.  Ultimately, the examiner stated that, while it is not possible to determine what degree of sun exposure the appellant had during his ACDUTRA or INACDUTRA service and how much that contributed to his current diagnosis, it was reasonable to assume there was a contribution to the current disorder from the appellant's sun exposure at that time.  There are no medical opinions of record to the contrary.

The Board finds that the February 2016 opinion provided by the VA examiner is highly probative regarding a connection between the appellant's actinic keratosis and his service.  The opinion is supported by the appellant's lay statements regarding his excessive in-service exposure to the sun while serving in Arizona and California.  Thus, the Board finds that the February 2016 opinion is the most probative evidence of record regarding any relationship between the appellant's service and his diagnosed actinic keratosis.  See Nieves-Rodriguez, supra.  

Therefore, resolving all doubt in the appellant's favor, the Board finds that the appellant's actinic keratosis is attributable to his service.  Consequently, service connection for actinic keratosis is warranted.

	b.  Folliculitis

During the examination discussed above regarding the appellant's actinic keratosis, the examiner also diagnosed the appellant with folliculitis, which was noted to be present at his hairline on the base of his neck.  As mentioned, the examiner interviewed the appellant, reviewed the record, and performed a physical examination.  Ultimately, the examiner opined that it was less likely than not that the appellant's folliculitis was related to his service.  Initially, it was noted that folliculitis is caused by inflammation of the hair follicles due to shaving, hair cutting, or scratching.  The examiner further noted that the condition was not caused by the appellant's acknowledge sun exposure or chemical exposure.  There is no medical opinion of record to the contrary.

After review of the evidence of record, the Board finds that, although the appellant currently has folliculitis, the preponderance of the probative evidence is against a finding that his inflamed hair follicles were caused by or related to his ACDUTRA and/or INACDUTRA service.

In this regard, the Board finds the opinion of the 2016 VA examiner provided after reviewing the claims file and examining the appellant at is highly probative and reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  

Moreover, for the reasons articulated above in the discussion of the appellant's claim for a low back disorder, the Board finds that the article related to Fort Ord contamination that was submitted by the appellant's representative is also not probative to this issue as it does not provide any clinical evidence or analysis related to the appellant.  Additionally, while the appellant is competent to report his symptoms, his opinion as to the onset and etiology of his folliculitis does not constitute competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the appellant's lay assertions.

In sum, the preponderance of the competent and probative evidence is against the claim, and the claim for service connection for folliculitis is denied.  In reaching such conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

Skin Cancer

The appellant is also seeking service connection for skin cancer that he claims is related to his exposure to the sun during ACDUTRA and/or INACDUTRA or that it is a result of his reported exposure to hazardous chemicals while serving in Fort Ord.

The appellant's available STRs do not indicate that he ever complained of, sought treatment for, or was diagnosed with skin cancer.  Nevertheless, as discussed in greater detail above, the appellant's in-service exposure to the sun and service at Fort Ord are acknowledged.

In several submissions throughout the appeal and in testimony provided at the August 2014 Board hearing, the appellant has reported that he was diagnosed with and treated for skin cancer after his service.  However, there is no medical evidence of record to support the appellant's reported skin cancer diagnosis.

In this regard, the appellant was interviewed and his skin was examined during the February 2016 examination detailed above.  At that time, the appellant reported receiving a one-time treatment for what he described as skin cancer, but the physician who examined the appellant noted that the treatment that was described by the appellant (the "freezing" of growths) was consistent with treatment for actinic keratosis, not skin cancer, and that the appellant only reported being treated one time without any biopsies or follow-ups being performed.  Despite performing an extensive examination of the appellant including the spine and skin examinations in February 2016, the examiner did not diagnose the appellant with skin cancer.

The Board is unable to confirm the appellant's reported diagnosis because the appellant has only identified and submitted very limited treatment records.  Notably, he was advised in several letters and at the August 2014 Board hearing that medical records were crucial to his claim.  Despite these efforts to assist the appellant in developing his claim, he did not identify any outstanding records and he did not report that he personally had attempted to obtain them and found them to be unavailable.  While the record does contain August and October 2008 private treatment records from a certified physician's assistant, those records document a diagnosis of actinic keratosis, not skin cancer.

Thus, in the instant case, the probative evidence of record fails to demonstrate a current diagnosis of skin cancer.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of skin cancer prior to the appellant's claim.  

In this regard, the Board notes that the appellant is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of cancer, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of skin cancer involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include biopsy.  In the instant case, there is no suggestion that the appellant has had any medical training.  Therefore, as the appellant does not have the appropriate medical training and expertise to competently self-diagnose skin cancer, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

To the extent the appellant has reported that he was diagnosed with skin cancer in the past, the Board finds the findings during the February 2016 examination to be more probative than his assertions.  In this regard, the 2016 examiner found no evidence of a current or previous diagnosis and specifically stated that the treatment described by the appellant was in keeping with treatment for actinic keratosis, not cancer.  Moreover, the appellant's lay history, unenhanced by any additional medical comment by a medical practitioner, is not competent medical evidence.  See generally LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the appellant does not have a current diagnosis of skin cancer for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for skin cancer.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

The appeal as to the issue of entitlement to service connection for a tic disorder is dismissed.

Service connection for a low back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for actinic keratosis is granted.

Service connection for folliculitis is denied.

Service connection for skin cancer is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


